     Case: 1:20-cv-00577 Document #: 69 Filed: 04/28/21 Page 1 of 9 PageID #:686




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

STEVEN VANCE and TIM JANECYK, for
themselves and others similarly situated,

                       Plaintiffs,
                                                       Case No. 1:20-cv-00577
v.
                                                       Hon. Charles P. Kocoras
INTERNATIONAL BUSINESS
MACHINES CORPORATION, a New York                       Magistrate Judge Gabriel A. Fuentes
Corporation,

                       Defendant.


     DEFENDANT IBM’S PARTIAL MOTION TO DISMISS PLAINTIFFS’ THIRD
                 AMENDED CLASS ACTION COMPLAINT

       Plaintiffs’ Third Amended Complaint (“TAC”) adds two duplicative claims for violation

of BIPA 740 ILCS § 14/15(d) (Counts Four and Five) and also repleads a previously dismissed

claim for violation of BIPA 740 ILCS § 14/15(a) (Count Nine). These added claims—Counts

Four, Five, and Nine of the TAC—should be dismissed.1

       First, Counts Four and Five of the TAC are duplicative of Count Three (also for violation

of BIPA 740 ILCS § 14/15(d)). Indeed, Counts Four and Five assert the same legal theory, based


1
   On April 1, 2021, the Court entered an order stating that the “deadline for IBM to file its answer
or other responsive pleading” to Plaintiffs’ TAC is “extended from April 14, 2021 to April 28,
2021.” Dkt. 66. On April 28, 2021, IBM timely filed this partial motion to dismiss. IBM does
not move to dismiss all of Plaintiffs’ newly added allegations and claims—only Counts Four, Five,
and Nine. IBM will file its answer to the other newly added claim and other allegations after
resolution of this motion. See, e.g., Vendetti v. Compass Env’t, Inc., No. 06 CV 3556, 2006 WL
8199711, at *3 (N.D. Ill. Oct. 25, 2006) (holding that “filing of a partial motion to dismiss
automatically extends [defendant’s] time to answer the unchallenged counts, as if it had moved to
dismiss all counts.”); Oil Exp. Nat., Inc. v. D’Alessandro, No. 96 C 1528, 1997 WL 160753, at *2
(N.D. Ill. Apr. 1, 1997) (finding that “a partial motion to dismiss allows for altering the limits of
Fed. R. Civ. P. 12(a) with respect to answering those claims not addressed in Defendants’ motion.”)




                                                 1
    Case: 1:20-cv-00577 Document #: 69 Filed: 04/28/21 Page 2 of 9 PageID #:687




on a subset of the same alleged fact, as Count Three. The law is clear that “simply repackaging

the same facts into two purportedly separate claims ‘is the kind of formalist[ic] move that courts

rightly reject,’ and should result in the dismissal of duplicative claims.” DD, Karma LLC v.

Paniaguas, No. 1:20-CV-1567, 2021 WL 1239198, at *3 (N.D. Ill. Mar. 25, 2021) (quoting Parus

Holdings, Inc. v. Banner & Witcoff, Ltd., 585 F. Supp. 2d 995, 1006 (N.D. Ill. 2008)).

       Second, Count Nine (violation of BIPA 740 ILCS § 14/15(a)) should be dismissed again

because, as this Court held in its September 15, 2020 Order, “Plaintiffs lack standing to bring this

claim in federal court.” Dkt. 48 at 6. Indeed, Plaintiffs acknowledge that they are “realleg[ing]

the previously dismissed BIPA § 15(a) … solely for purpose of preserving any appellate issues.”

Dkt. 60 at n.1. A “repleading of previously-dismissed claims, however, is entirely unnecessary to

preserve those claims for appeal.” Hernandez v. City of Chicago, No. 99 C 6441, 2003 WL

22433119, at *2 (N.D. Ill. Oct. 24, 2003) (citing Bastian v. Petren Res. Corp., 892 F.2d 680, 682

(7th Cir. 1990)).

       Because Plaintiffs’ added claims are duplicative or have already been dismissed, Counts

Four, Five, and Nine of the TAC should be dismissed.

                    BACKGROUND AND SUMMARY OF NEW ALLEGATIONS2

       On September 15, 2020, this Court granted IBM’s motion to dismiss the Second Amended

Complaint (“SAC”) (Dkt. 35) as to Count Seven (state law injunctive relief) and dismissed Count

One (violation of BIPA 740 ILCS § 14/15(a)) “for lack of subject matter jurisdiction.” Dkt. 48.

On March 29, 2021, Plaintiffs moved for leave to file the TAC. Dkt. 60. Plaintiffs’ TAC added

“additional factual allegations” regarding the “extent” of Defendant’s alleged “conduct” and the



       2
           IBM only focuses on the new allegations subject to its motion to dismiss. IBM does
not restate all of the facts and issue presented in the case.


                                                 2
    Case: 1:20-cv-00577 Document #: 69 Filed: 04/28/21 Page 3 of 9 PageID #:688




“Illinois connection to that conduct.” Id. at ¶ 2. Plaintiffs also added two claims for violations of

BIPA 740 ILCS § 14/15(d) (Counts Four and Five); a claim for negligent spoliation of evidence

(Count Eight)3; and a previously dismissed BIPA § 15(a) claim (Count Nine). Id.

       In Plaintiffs’ TAC, Count Three (which Plaintiffs asserted in their Second Amended

Complaint) alleges that IBM violated BIPA 740 ILCS § 14/15(d). Dkt. 64 at ¶¶ 109-115. BIPA

740 ILCS § 14/15(d) prevents a “private entity in possession of a biometric identifier or biometric

information” from “disclos[ing], redisclos[ing], or otherwise disseminat[ing] a person’s or a

customer’s biometric identifier or biometric information …” See BIPA 740 ILCS § 14/15(d).

Count Three alleges that “IBM violated BIPA by disclosing, redisclosing and otherwise

disseminating individuals’ biometric identifiers and information, including the biometric

identifiers and information of Plaintiffs and Class Members …” Dkt. 64 at ¶ 110. Plaintiffs

further allege that IBM’s “violations of BIPA were intentional and reckless, or pleaded in the

alternative, negligent.” Id. at ¶ 111. Plaintiffs allege that as a “direct and proximate result” of

IBM’s “violations of BIPA” that they have “suffered and will continue to suffer injury.” Id. at

¶ 112. Plaintiffs seek as “monetary relief the greater of $5,000 or actual damages or, pleaded in

the alternative, $1,000 or actual damages” as well as “punitive damages, injunctive relief and the

reasonable attorneys’ fees and costs and expenses relating to this action.” Id. at ¶¶ 113-114.

       Count Four is entirely duplicative of Count Three. In Count Four, Plaintiffs similarly

allege that IBM violated BIPA 740 ILCS § 14/15(d) by “disclosing, redisclosing and otherwise

disseminating individuals’ biometric identifiers and information …” Id. at ¶ 110. The only

difference between Count Four and Count Three is that Count Four adds some of the specific


       3
        Although IBM is not moving to dismiss Count Eight for negligent spoliation of evidence,
IBM adamantly denies the allegations set forth in Count Eight and will address that claim on the
merits.


                                                 3
       Case: 1:20-cv-00577 Document #: 69 Filed: 04/28/21 Page 4 of 9 PageID #:689




underlying factual allegations on which the claim is based. For example, Count Four alleges that

“IBM disclosed, redisclosed and disseminated the Diversity in Faces Dataset to student

researchers in Illinois who attended the University of Illinois at Urbana Champaign …” Id. at

¶ 118. With the exception of this additional detail in the factual allegations, Plaintiffs’ allegations

related to intent, causation, injury, and damages at issue in Count Four are identical to those in

Count Three. See id. at ¶¶ 120-124.

         Count Five is also entirely duplicative of Count Three (and Count Four). For example,

Count Five alleges that IBM violated BIPA 740 ILCS § 14/15(d) because “IBM disclosed,

redisclosed and disseminated the Diversity in Faces Dataset to a machine learning researcher in

Illinois …” Id. at ¶ 127. Again, Plaintiffs’ allegations related to intent, causation, injury, and

damages at issue in Count Five are identical to those in Count Three (and Four). See id. at ¶¶ 129-

133.

         In addition, Plaintiffs have “reallege[d] the previously dismissed BIPA § 15(a) count

(Count One in the Second Amended Complaint and Count Nine in the proposed Third Amended

Complaint).” Dkt. 60 at n.1. Indeed, the allegations with regard to Plaintiffs’ claim for an alleged

violation of BIPA 740 ILCS § 14/15(a) from dismissed Count One of the Second Amended

Complaint is nearly identical to Count Nine of the TAC. Cf Dkt. 19 at ¶¶ 68-74 to Dkt. 64 at

¶¶ 175-181. In this Court’s September 15, 2021 Order, it ruled that Plaintiffs’ claim for violation

of BIPA 740 ILCS § 14/15(a) “does not create a concrete injury as required under Article III” and

“lack[s] standing[.]” Dkt. 48 at 6. Accordingly, the Court “dismisse[d] the claim under Section

15(a) for lack of subject-matter jurisdiction.” Id. This Court’s decision to dismiss Plaintiffs’

BIPA§ 15(a) count was premised on the Seventh Circuit’s decision in Bryant v. Compass Group

USA Inc., 958 F.3d 617 (7th Cir. 2020), a decision that has not been overruled, is not on appeal,




                                                  4
       Case: 1:20-cv-00577 Document #: 69 Filed: 04/28/21 Page 5 of 9 PageID #:690




and there are no pending appeals related to the Bryant decision. Nonetheless, Plaintiffs state that

they have repleaded the previously dismissed BIPA § 15(a) count “solely for purpose of preserving

any appellate issues.” Dkt. 60 at n.1.

                                           ARGUMENT

  I.     Counts Four And Five Are Duplicative Of Count Three and Should Therefore Be
         Dismissed.

         District Courts have the inherent authority to strike duplicative counts from complaints.

Hill v. Harrington, No. 18 C 05592, 2019 WL 4014079, at *2 (N.D. Ill. Aug. 25, 2019). Further,

“[i]t is well-settled that duplicative counts in a complaint may be properly dismissed.” See DeGeer

v. Gillis, 707 F. Supp. 2d 784, 795 (N.D. Ill. 2010); see also Hoagland ex rel. Midwest Transit,

Inc. v. Sandberg, Phoenix & von Gontard, P.C., 385 F.3d 737, 744, (7th Cir. 2014) (noting that

Illinois courts require claims to be dismissed as duplicative in certain situations). Claims that

“involve the same operative facts and same injury, and that require proof of essentially the same

elements, are duplicative as opposed to alternative.” Barrow v. Blouin, 38 F. Supp. 3d 916, 920

(N.D. Ill. 2014).

         In the TAC, Plaintiffs assert three Counts all for a purported violation of BIPA 740 ILCS

§ 14/15(d)). These three Counts are based on the same operative facts—i.e., IBM’s alleged

“disclosing, redisclosing and otherwise disseminating” individuals’ biometric identifiers and

information. Dkt. 64, Count Three at ¶ 110; Count Four at ¶ 118; Count Five at ¶ 127. These three

Counts also involve an identical purported intent, causation, injury, and damages. Id. at ¶¶ 111-

15; ¶¶ 120-124; ¶¶ 129-133. In addition, because these three Counts are for the same claim, they

“require proof of essentially the same elements[.]” Barrow, 38 F. Supp. 3d at 920. Indeed, the

only difference between Count Three, on the one hand, and Counts Four and Five, on the other

hand, is that the latter focus on more particular factual allegations that IBM purportedly “disclosed,



                                                  5
    Case: 1:20-cv-00577 Document #: 69 Filed: 04/28/21 Page 6 of 9 PageID #:691




redisclosed and disseminated the Diversity in Faces Dataset to student researchers in Illinois who

attended the University of Illinois at Urbana Champaign …” Id. at ¶ 118, (Count Four), and that

IBM purportedly “disclosed, redisclosed and disseminated the Diversity in Faces Dataset to a

machine learning researcher in Illinois …” Id. at ¶ 127 (Count Five). But these additional alleged

factual details do not give rise to additional claims separate and distinct from Count Three. Rather,

they are a subset of the alleged facts on which Count Three is based. In short, Counts Four and

Five are entirely subsumed within, and duplicative of, Count Three.

       The Seventh Circuit has held that claims that are duplicative of other claims are properly

dismissed. See Hoagland ex rel. Midwest Transit, Inc. v. Sandberg, Phoenix & von Gontard, P.C.,

385 F.3d 737, 744 (7th Cir. 2004) (citations omitted) (finding that a legal malpractice claim could

not be re-characterized as a breach of fiduciary duty claim or a breach of contract claim to avoid

dismissal because such claims would be duplicative). Accordingly, Counts Four and Five should

be dismissed. See, e.g., Kurtz v. Toepper, No. 11 C 4738, 2012 WL 33012, at *1 (N.D. Ill. Jan. 6,

2012) (dismissing claims because they are based on the same operative facts and allege the same

injury); Nettleton v. Stogsdill, 387 Ill.App.3d 743, 326 Ill. Dec. 601, 899 N.E.2d 1252, 1270 (2008)

(“plaintiff’s claims for breach of fiduciary duty and breach of contract were duplicative of her

claim for legal malpractice”); see also Dahlin v. Jenner & Block, L.L.C., No. 01 C 1725, 2001 WL

855419, at *9 (N.D. Ill. July 26, 2001); Calderon v. Southwestern Bell Mobile Systems, LLC, No.

02 C 9134, 2003 WL 22340175, at *6 (N.D. Ill. Oct. 10, 2003); Kirkland & Ellis v. CMI Corp.,

No. 95 C 7457, 1996 WL 559951, at *10 (N.D. Ill. Sept. 30, 1996) (professional negligence and

the breach of fiduciary duty claims were redundant).




                                                 6
       Case: 1:20-cv-00577 Document #: 69 Filed: 04/28/21 Page 7 of 9 PageID #:692




 II.     Plaintiffs Continue To Lack Standing To Bring A Claim For Violation Of BIPA 740
         ILCS § 14/15(a).

         This Court previously dismissed Plaintiffs’ claim for violation of BIPA 740 ILCS

§ 14/15(a), finding that under Bryant v. Compass, 958 F.3d 617 (7th Cir. 2020), there is no standing

in federal court for BIPA Section 14/15(a) claims. Dkt. 48 at 5-6. The Seventh Circuit’s ruling in

Bryant has not been overturned, is not on appeal, and continues to be binding precedent on this

Court. Nonetheless, Plaintiffs have realleged the previously dismissed Count One as Count Nine

in the TAC. Indeed, the allegations are identical and no additional facts or allegations have been

added to Count Nine. Cf Dkt. 19 at ¶¶ 68-74 to Dkt. 64 at ¶¶ 175-181.

         Acknowledging this fatal defect, Plaintiffs contend that they bring this claim “solely for

purpose of preserving any appellate issues.” Dkt. 60 at n.1. But courts in this district have

consistently held that a “repleading of previously-dismissed claims is entirely unnecessary to

preserve those claims for appeal.” Hernandez v. City of Chicago, No. 99 C 6441, 2003 WL

22433119, at *2 (N.D. Ill. Oct. 24, 2003) (citing Bastian v. Petren Res. Corp., 892 F.2d 680, 682

(7th Cir. 1990)). As a result, this Court should once again dismiss Count Nine of the TAC

(violation pf BIPA 740 ILCS § 14/15(a)). See Parrott v. Fam. Dollar, Inc., No. 17 C 222, 2020

WL 1888927, at *1 (N.D. Ill. Apr. 16, 2020) (striking “previously dismissed” counts from

plaintiff’s third amended complaint because it is “unnecessary and improper” to “preserve them

for appeal.”); Unilever United States, Inc. v. Johnson Controls, Inc., No. 16-CV-01849, 2017 WL

3311038, at *1 (N.D. Ill. Aug. 2, 2017) (dismissing repleaded previously dismissed claim and

finding that “[i]f [plaintiff] thinks it needs to replead an allegation that the court previously

dismissed to preserve the issue, it is simply wrong.”)




                                                 7
    Case: 1:20-cv-00577 Document #: 69 Filed: 04/28/21 Page 8 of 9 PageID #:693




                                     CONCLUSION

       For the foregoing reasons, Counts Four, Five, and Nine of Plaintiffs’ TAC should be

dismissed with prejudice.



Dated: April 28, 2021                           Respectfully Submitted,

                                                /s/ Kaitlin P. Sheehan

                                                Lazar P. Raynal
                                                Kaitlin P. Sheehan
                                                David E. Lakin
                                                QUINN EMANUEL URQUHART & SULLIVAN, LLP
                                                191 N. Wacker Drive, Suite 2700
                                                Chicago, IL 60606-1881
                                                Telephone: (312) 705-7400
                                                lazarraynal@quinnemanuel.com
                                                kaitlinsheehan@quinnemanuel.com
                                                davidlakin@quinnemanuel.com

                                                Stephen A. Broome
                                                Admitted Pro Hac Vice
                                                QUINN EMANUEL URQUHART & SULLIVAN, LLP
                                                865 S. Figeuroa St., 10th Floor
                                                Los Angeles, CA 90405
                                                Telephone: (213) 443-3285
                                                stephenbroome@quinnemanuel.com

                                                Counsel for IBM




                                            8
    Case: 1:20-cv-00577 Document #: 69 Filed: 04/28/21 Page 9 of 9 PageID #:694




                                 CERTIFICATE OF SERVICE

       The undersigned attorney for Counsel for IBM hereby certifies that on April 28, 2021, the

foregoing was electronically filed with the U.S. District Court Clerk, Northern District of Illinois,

Eastern Division, by using the CM/ECF filing system, which will send a notice of electronic filing

to all CM/ECF participants.



                                                      /s/ Kaitlin P. Sheehan
                                                      Counsel for IBM




                                                 9
